    Case: 1:17-md-02804-DAP Doc #: 2696 Filed: 10/01/19 1 of 4. PageID #: 418653




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                     MDL No. 2804

THIS DOCUMENT RELATES TO:                             Case No. 1:17-md-2804

ALL CASES                                             Judge Dan Aaron Polster




         DEFENDANTS’ EXPEDITED MOTION TO STAY DISTRICT COURT
         PROCEEDINGS UNTIL FINAL RESOLUTION OF THE MANDAMUS
       PETITIONS CURRENTLY PENDING BEFORE THE COURT OF APPEALS

        Defendants 1 respectfully move the Court to issue an expedited order staying the district

court proceedings until final resolution of the mandamus petitions recently filed by the State of

Ohio and by various Defendants in the Sixth Circuit. Defendants make this motion based on the

reasons given in the accompanying memorandum of law, which is incorporated here.




1
  Moving Defendants are McKesson Corporation, Cardinal Health, Inc., Amerisource Bergen
Drug Corporation, Walgreen Co., Walgreen Eastern Co., Henry Schein, Inc., Henry Schein
Medical Systems, Inc., Teva Pharmaceuticals USA, Inc., Cephalon, Inc., Watson Laboratories,
Inc., Actavis LLC, and Actavis Pharma, Inc. f/k/a/ Watson Pharma, Inc.
  Case: 1:17-md-02804-DAP Doc #: 2696 Filed: 10/01/19 2 of 4. PageID #: 418654



DATED:        October 1, 2019              Respectfully submitted,


 /s/ Geoffrey E. Hobart                     /s/ Enu Mainigi
Geoffrey E. Hobart                         Enu Mainigi
Mark H. Lynch                              WILLIAMS & CONNOLLY LLP
Beth S. Brinkmann                          725 Twelfth Street, N.W. Washington,
COVINGTON & BURLING LLP                    DC 20005
One CityCenter                             Tel: (202) 434-5000
850 Tenth Street, N.W.                     Fax: (202) 434-5029
Washington, DC 20001                       emainigi@wc.com
Tel: (202) 662-6000
ghobart@cov.com                            Counsel for Cardinal Health, Inc.
mlynch@cov.com
bbrinkmann@cov.com

Counsel for McKesson Corporation
                                             /s/ Kaspar J. Stoffelmayr
                                            Kaspar J. Stoffelmayr
                                            Brian C. Swanson
 /s/ Robert A. Nicholas                     Katherine M. Swift
Robert A. Nicholas                          Matthew W. Brewer
Shannon E. McClure                          BARTLIT BECK LLP
REED SMITH LLP                              54 West Hubbard Street
Three Logan Square                          Chicago, IL 60654
1717 Arch Street, Suite 3100                Tel: (312) 494-4400
Philadelphia, PA 19103                      Fax: (312) 494-4440
Tel: (215) 851-8100                         kaspar.stoffelmayr@bartlitbeck.com
Fax: (215) 851-1420                         brian.swanson@bartlitbeck.com
rnicholas@reedsmith.com                     kate.swift@bartlitbeck.com
smcclure@reedsmith.com                      matthew.brewer@bartlitbeck.com
Counsel for AmerisourceBergen               Alex J. Harris
Drug Corporation                            BARTLIT BECK LLP
                                            1801 Wewatta Street, Suite 1200
                                            Denver, CO 80202
                                            Tel: (303) 592-3100
                                            Fax: (303) 592-3140
                                            alex.harris@bartlitbeck.com

                                            Counsel for Walgreen Co. and Walgreen
                                            Eastern Co.




                                       2
 Case: 1:17-md-02804-DAP Doc #: 2696 Filed: 10/01/19 3 of 4. PageID #: 418655




  /s/ John P. McDonald                      /s/ Steven A. Reed
John P. McDonald                           Steven A. Reed
C. Scott Jones                             Eric W. Sitarchuk
Lauren M. Fincher                          Rebecca J. Hillyer
Brandan J. Montminy                        MORGAN, LEWIS & BOCKIUS
LOCKE LORD LLP                             LLP
2200 Ross Avenue, Suite 2800               1701 Market Street
Dallas, TX 75201                           Philadelphia, PA 19103-2921
Tel: (214) 740-8000                        Tel: (215) 963-5000
Fax: (214) 756-8758                        Fax: (215) 963-5001
jpmcdonald@lockelord.com                   steven.reed@morganlewis.com
sjones@lockelord.com                       eric.sitarchuk@morganlewis.com
lfincher@lockelord.com                     rebecca.hillyer@morganlewis.com
brandan.montminy@lockelord.com
                                           Brian M. Ercole
Counsel for Henry Schein, Inc. and         MORGAN, LEWIS & BOCKIUS
Henry Schein Medical Systems, Inc.         LLP
                                           200 S. Biscayne Blvd., Suite 5300
                                           Miami, FL 33131-2339
                                           Tel: (305) 415-3000
                                           Fax: (305) 415-3001
                                           brian.ercole@morganlewis.com

                                           Counsel for Teva Pharmaceuticals
                                           USA, Inc., Cephalon, Inc., Watson
                                           Laboratories, Inc., Actavis LLC, and
                                           Actavis Pharma, Inc. f/k/a Watson
                                           Pharma, Inc.




                                      3
  Case: 1:17-md-02804-DAP Doc #: 2696 Filed: 10/01/19 4 of 4. PageID #: 418656



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                   /s/ Geoffrey E. Hobart
                                                   Geoffrey E. Hobart




                                               4
